In re Brown, Jean P. Mrs.; Archey, Lori J. Brown; Brown, Douglas A.; applying for writ of certiorari and/or review, mandamus and supervisory writ; to the Court of Appeal, First Circuit, No. CW/87/0275; Parish of East Baton Rouge, 19th Judicial District Court, Div. “E”, No. 292999.
Granted in part. The trial court is ordered to conduct an in camera inspection of the investigative report and to order disclosure of any information relating to the identity of the manufacturer of the ladder. Otherwise denied.